United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1939
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Jerry Jimenez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 10, 2014
                            Filed: November 18, 2014
                                  [Unpublished]
                                  ____________

Before BYE, SHEPHERD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Jerry Jimenez appeals his sentence of 69 months’ imprisonment following his
guilty plea to being a felon in possession of a firearm. See 28 U.S.C. § 922(g)(1).
Jimenez’s presentence investigation report (PSR) determined his total offense level
of 21 and criminal history category of IV, yielding an advisory Guidelines range of
57 to 71 months. On appeal, Jimenez asserts that his within-Guidelines sentence is
unreasonable because the district court1 failed to address his substance abuse and
health problems when imposing the sentence. He also argues that the court did not
address the disparity between his sentence and the sentence of his co-defendant,
Francisco Venegas.

       “When we review the imposition of sentences, whether inside or outside the
Guidelines range, we apply a deferential abuse-of-discretion standard.” United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quotations omitted). “The
district court has wide latitude to weigh the [18 U.S.C.] § 3553(a) factors in each case
and assign some factors greater weight than others in determining the appropriate
sentence.” United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009). The court
“need not specifically respond to every argument made by the defendant or
mechanically cite each § 3553(a) factor.” United States v. Struzik, 572 F.3d 484, 487
(8th Cir. 2009) (internal citation omitted). “To determine whether a district court
considered the § 3553(a) factors in a given case, we look to ‘the entire sentencing
record, not merely the district court’s statements at the hearing.’” Id. (quoting United
States v. Gray, 533 F.3d 942, 944 (8th Cir. 2008)).

       After reviewing the record, we conclude that the district court properly
considered the 18 U.S.C. § 3553(a) factors and made a reasoned decision as to the
appropriate sentence. The court reviewed the information contained in Jimenez’s
PSR and listened to both parties’ arguments at the sentencing hearing, including
defense counsel’s concerns regarding Jimenez’s health and substance-abuse
problems. In explaining Jimenez’s sentence, the court articulated a number of factors
that went into the determination, including his cooperation with the court and his
history of convictions for fleeing from the police via high-speed chases.
Additionally, the court recommended Jimenez to the Residential Drug Abuse Program


      1
      The Honorable Gregory Kays, Chief Judge, United States District Court for
the Western District of Missouri.

                                          -2-
for federal prisoners. We are satisfied that the court did not abuse its discretion in
making its sentencing determination.

       Jimenez’s additional argument regarding the disparity between his sentence and
that of his co-defendant is waived because it was not developed in his brief as
required by Federal Rule of Appellate Procedure 28(a)(8)(A). Rotskoff v. Cooley, 438
F.3d 852, 854 (8th Cir. 2006). Jimenez failed to “provide any reasons or arguments”
for his claim. Id. at 854–55 (quoting United States v. Zavala, 427 F.3d 562, 564 n.1
(8th Cir. 2005)). Were it not waived, his argument would nevertheless fail. Co-
defendant Venegas has a criminal history of II, whereas Jimenez has a criminal
history of IV. The two defendants, who both received within-Guidelines sentences,
have “legitimate distinctions,” therefore the district court’s imposition of different
sentences was not an abuse of discretion. United States v. Davis-Bey, 605 F.3d 479,
483 (8th Cir. 2010).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-